Exhibit 10.1

 


FINANCIAL ADVISOR AGREEMENT

 

 

 

January 22, 2005

 

 

Proxim Corporation

935 Stewart Drive

Sunnyvale, CA 94085

 

 

Dear Sirs:

 

Section 1.                                          Appointment of Financial
Advisor.  This Agreement confirms our understanding that Proxim Corporation, a
Delaware corporation (the “Company”), hereby appoints East Peak Advisors L.L.C.
as its financial advisor (the “Advisor”) in connection with the proposed sale
(the “Offering”) of up to $10.0 million of shares of the Company’s Class A
Common Stock, par value $0.01 per share (the “Shares”), and any warrants issued
in connection therewith (the “Warrants”) pursuant to an effective Registration
Statement on Form S-3, File No. 333-119975 (as amended or supplemented, the
“Registration Statement”), including any Prospectus Supplement(s) (and related
final base Prospectus) (the Prospectus and any Prospectus Supplements
collectively referred to as the “Prospectus Supplement”) relating to the
Offering.  On the basis of the representations and warranties contained herein,
but subject to the terms and conditions set forth herein, the Advisor agrees to
use its reasonable efforts to solicit and receive offers, but not act as an
underwriter, to purchase the Shares.

 

The Advisor will render whatever services are mutually agreeable in connection
with the Offering.  In particular, the Advisor agrees to:

 

a.                        Familiarize itself to the extent it deems appropriate
with respect to the business, operations, financial condition and prospects of
the Company;

 

b.                       Identify a number of possible investors (“Purchasers”)
which might have an interest in receiving the Prospectus Supplement and
evaluating participation in the Offering;

 

c.                        Upon authorization from the Company, the Advisor will
contact one or more of such possible investors;

 

d.                       Assist the Company and its Board of Directors in
evaluating proposals received from any such possible investors;

 

--------------------------------------------------------------------------------


 

e.                        Upon the Company’s request, the Advisor will
participate in meetings of the Board of Directors of the Company (such
participation to be in person or by telephone, as appropriate) at which the
Offering is to be considered and, as appropriate, will report to the Board of
Directors with respect thereto.

 

Notwithstanding anything to the contrary contained in this Agreement, the
Advisor shall have no obligation to purchase any of the Shares, or any liability
to the Company if any prospective purchaser fails to consummate a purchase of
any of the Shares.

 

In connection with Advisor’s activities on the Company’s behalf, the Company
agrees to reasonably cooperate with the Advisor and will furnish to, or cause to
be furnished to, the Advisor all information and data concerning the Company
(the “Information”) which the Company reasonably deems appropriate.  The Company
represents and warrants that all Information made available to the Advisor by
the Company with respect to the Offering or otherwise included or incorporated
by reference in the Prospectus Supplement will not contain any untrue statements
of material fact or omit to state a material fact necessary in order to make the
statements therein not misleading in light of the circumstances under which the
statements are made and that any projections, forecasts or other Information
provided by the Company to the Advisor will have been prepared in good faith and
will be based upon reasonable assumptions.  Prior to any Offering, the Company
agrees to promptly notify the Advisor if the Company believes that any
Information, which was previously provided, has become materially misleading. 
The Company acknowledges and agrees that, in rendering its services hereunder,
the Advisor will be using and relying on the Information (and information
available from public sources and other sources deemed reliable by the Advisor)
without independent verification thereof or independent appraisal or evaluation
of the Company, or any party to the transaction.  The Advisor does not assume
responsibility for the accuracy or completeness of the Information, the
Prospectus Supplement (except with respect to the description of any plan of
distribution), or any other information regarding the Company.

 

Section 2.                                          Fees and Expenses.  (a) Upon
the consummation of the Offering, the Company will pay the Advisor a cash fee
(the “Fee”) equal to 4% of the cash consideration received by the Company for
the sale of the Shares, less any fee paid under Section 2(b) hereunder.  The
fees payable hereunder will be due upon consummation of an Offering involving
any investor in the approved investor list appended as Schedule A hereto (as
such list may be amended from time to time by mutual agreement of the Company
and the Advisor, the “Approved Investor List”), which Approved Investor List may
be amended from time to time by agreement of the Company and the Advisor.

 

(b)                                 In the event that the Offering is not
consummated following the Company’s execution of a letter of intent indicating
the potential terms for an investment in the Company by an investor on the
Approved Investor List due to the Company’s refusal to participate in the
transaction or transactions on the terms set forth in such letter of intent, (as
such terms may be amended from time to time), the Company shall pay an advisory
fee of $50,000 at or prior to February 28, 2005.  Whether or not the Offering is
consummated the Company will also reimburse

 

2

--------------------------------------------------------------------------------


 

the Advisor for any out-of-pocket expenses reasonably incurred in connection
with the Advisor’s obligations hereunder, including without limitation, (1)
travel expenses and (2) reasonable fees and expenses of counsel engaged with the
Company’s consent, up to a maximum of $50,000.

 

(c)                                  The right of the Advisor to receive the
fees and reimbursements set forth in this Section 2 shall survive the
termination of this Agreement in accordance with Section 11 hereof.

 

Section 3.                                          Information Regarding the
Company.  The Company will not prepare any offering materials in connection with
the Offering other than the Prospectus Supplement, nor will it provide investors
with any materials not previously filed with Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or the Securities Act of 1933 (the “Securities Act”).

 

Section 4.                                          Representations and
Warranties.  The Company represents and warrants to the Advisor that:

 

(a)                                  This Agreement has been duly authorized,
executed and delivered by the Company and represents the legal, valid and
binding obligation of the Company, enforceable in accordance with its terms;

 

(b)                                 The representations and warranties of the
Company contained in each purchase agreement executed by a Purchaser in
connection with the Offering will be true and correct as of any closing date for
the Offering (a “Closing Date”);

 

(c)                                  The Company’s public reports filed with the
Commission, and all subsequent reports (collectively, the “Exchange Act
Reports”) that have been filed by the Company with the Commission or sent to
stockholders, pursuant to Section 13 of the Exchange Act, did not when filed
and, taken as a whole and as amended to the date hereof do not as of the date
hereof contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  Such
documents, when they were filed with the Commission, conformed to the
requirements of the Exchange Act, the Securities Act and the rules and
regulations of the Commission thereunder.

 

(d)                                 The Registration Statement has been declared
effective by the Commission under the Securities Act and no stop order has been
issued suspending the effectiveness of the Registration Statement and no
proceedings for such purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated or threatened by the Commission.  The
Registration Statement, at the time it became effective, and at all subsequent
times, and the Prospectus Supplement in the form delivered to a Purchaser
complied in all material respects with the Securities Act and did not and will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.

 

3

--------------------------------------------------------------------------------


 

Section 5.                                          Agreements.  The Company
agrees with the Advisor that:

 

(a)                                  The Company shall extend to all prospective
Purchasers the opportunity, prior to the Closing Date, to ask questions of, and
receive answers from, the Company concerning the Shares and the terms and
conditions of the offering thereof and to obtain any information that such
prospective purchasers may consider necessary in making an informed investment
decision, to the extent the Company possesses the same or can acquire it without
unreasonable effort or expense and in compliance with Regulation FD promulgated
under the Exchange Act; and

 

(b)                                 If any event occurs or condition exists as a
result of which the information contained in the Company’s Exchange Act Reports,
the Registration Statement, the Prospectus or the Prospectus Supplement, would
include an untrue statement of a material fact, or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
when the filings were made not misleading, or if, in the opinion of the Advisor
or the Company, it is necessary at any time prior to the Closing to file a
subsequent report to comply with applicable law, the Company will notify the
Advisor of any such event, condition or opinion of the Company and shall prepare
an amendment or report that will correct such statement or omission or effect
such compliance and will supply such amendment or report to the Advisor.

 

Section 6.                                          Closing Documents.  On each
Closing Date, the Company shall deliver to the Advisor:

 

(a)                                  a copy of each officer’s certificate
delivered by the Company to a Purchaser pursuant to the applicable purchase
agreement;

 

(b)                                 an opinion of counsel to the Company dated
the Closing Date to the effect that this Agreement has been duly authorized,
executed and delivered by the Company and a letter from such counsel dated the
Closing Date to the effect that the Advisor may rely on each opinion of such
counsel delivered to any Purchaser in connection with the closing contemplated
by each purchase agreement to the same extent as if such opinion or opinions had
been addressed to the Advisor;

 

(c)                                  a copy of any “comfort letter” delivered to
Purchasers of the Shares dated the Closing Date and a letter from Company’s
independent auditors dated the Closing Date to the effect that the Advisor may
rely on such “comfort letter” delivered to any Purchaser in connection with the
closing contemplated by each purchase agreement to the same extent as if such
opinion or opinions had been addressed to the Advisor; and

 

(d)                                 copies of any other documents delivered to
Purchasers on such Closing Date as the Advisor may reasonably request in form
satisfactory to the Advisor.

 

Section 7.                                          Appointment.  During the
term of the Advisor’s appointment, the Company shall not, directly or indirectly
(except through the Advisor), sell or offer to sell any of the Shares or any
substantially similar security in a financing transaction to the parties listed
on the Approved Investor List.  The term of the Advisor’s appointment under this
Agreement will continue until the

 

4

--------------------------------------------------------------------------------


 

earliest of (i) the consummation of the Offering, (ii) the date of any
termination of this Agreement pursuant to Section 12 and (iii) June 30, 2005. 
Any sale or disposition of such Shares or similar securities during the term of
such appointment to any of the parties listed on the Approved Investor List will
be deemed to be as if such sale or disposition were undertaken by the Advisor
directly.

 

Section 8.                                          Advertising.  Upon the
completion of the Offering, Company agrees that, the Advisor, at its own
expense, has the right to place “tombstone” style advertisements in financial
and other newspapers and journals or on the Internet describing the results of
its services to the Company hereunder, subject to approval by the Company not to
be unreasonably withheld.

 

Section 9.                                          Indemnity and Contribution. 
The Company and the Advisor agree to the indemnification and contribution
arrangements set forth in Attachment A hereto.

 

Section 10.                                   Representations, Indemnity and
Agreements to Survive.  The respective representations, warranties and
indemnities set forth herein will remain in full force and effect regardless of
any investigation made by or on behalf of the Advisor or the Company or any of
their respective officers, directors or controlling persons, and will survive
delivery of any payment for the Shares.  The provisions of this Section and
Sections 2, 4, 7, 9, 11, and 12 hereof shall survive the termination or
cancellation of this Agreement.

 

Section 11.                                   Termination.  The Advisor’s
services hereunder may be terminated with or without cause by either the Company
or the Advisor at any time and without liability or continuing obligation to the
Advisor or the Company, except for (a) any compensation earned or expenses
incurred by the Advisor to the date of termination as specified in Section 2(b)
and (b) if the Company has terminated the Agreement, the Advisor’s right to fees
pursuant to this Agreement for any sale prior to June 30, 2005 to any investor
on the Approved Investor List.

 

Section 12.                                   Successors; Entire Agreement;
Governing Law; Amendments.  The terms and provisions of this Agreement are
solely for the benefit of the Company and the Advisor and the other Indemnified
Persons and their respective successors, assigns, heirs and personal
representatives, and no other person shall acquire or have any right by virtue
of this Agreement.  This Agreement represents the entire understanding between
the Company and the Advisor with respect to the Offering and the Advisor’s
engagement hereunder, and all prior discussions are merged herein.  This
Agreement (including Attachment A) shall be governed by and construed in
accordance with the internal laws of the State of California, without regard to
such state’s principles of conflicts of laws, and may be amended, modified or
supplemented only by written instrument executed by each of the parties hereto.

 

Section 13.                                   No Rights in Equityholders,
Creditors.  The Advisor is being retained to serve as financial advisor solely
to the Company, and it is agreed that the engagement of the Advisor is not, and
shall not be deemed to be, on behalf of, and is not intended to confer rights or
benefits upon any stockholder or creditor of the Company or upon any other
person or entity.  No one other than the Company is authorized to rely upon this
engagement of the Advisor or any

 

5

--------------------------------------------------------------------------------


 

statements, conduct or advice of the Advisor, and no one other than the Company
is intended to be a beneficiary of this engagement.  All opinions, advice or
other assistance (whether written or oral) given by the Advisor in connection
with this engagement are intended solely for the benefit and use of the Company
and will be treated by the Company as confidential, and no opinion, advice or
other assistance of the Advisor shall be used for any other purpose or
reproduced, disseminated, quoted or referred to at any time, in any manner or
for any purpose, nor shall any public or other references to the Advisor (or to
such opinions, advice or other assistance) be made without the express prior
written consent of the Advisor.

 

Section 14.                                   Counterparts; Headings.  This
Agreement may be signed in counterparts with the same effect as if the
signatures thereto were on the same instrument.  The headings of the Sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed a part of this Agreement.

 

6

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the entire understanding and agreement
between the Advisor and the Company, please so indicate in the space provided
for that purpose below and return an executed copy to us, whereupon this letter
shall constitute a binding agreement as of the date first above written.

 

 

 

Very truly yours,

 

 


 


EAST PEAK ADVISORS L.L.C.


 


 

 

 

 

By:

/s/ Brewer S. Stone

 

 

 

Name:

Brewer S. Stone

 

 

 

Title:

Managing Director

 

 

 

 

 

Accepted as of January     , 2005

 

 

 

Proxim Corporation

 

 

 

 

 

By:

/s/ Kevin J. Duffy

 

 

 

Name:

Kevin J. Duffy

 

 

 

Title:

President & CEO

 

 

 

7

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

INDEMNIFICATION, CONTRIBUTION AND LIMITATION OF LIABILITY PROVISIONS

 

This Attachment A is a part of and is incorporated into the Financial Advisor’s
Agreement (together, the “Agreement”) dated January 22, 2005 by and between the
Company and East Peak Advisors L.L.C. (the “Advisor”).  Capitalized terms used
and not otherwise defined in this Attachment A shall have the meanings ascribed
to them elsewhere in this Agreement.

 

The Company will indemnify and hold harmless Advisor and its affiliates, and the
respective directors, officers, and employees of Advisor and its affiliates
(Advisor and each such entity or person, an “Indemnified Person”) from and
against any losses, claims, damages, judgments, assessments, costs and other
liabilities (collectively “Liabilities”), and will reimburse each Indemnified
Person for all reasonable, documented out-of-pocket fees and expenses (including
the reasonable fees and expenses of counsel) (collectively, “Expenses”) as they
are incurred in investigating, preparing, pursuing or defending any claim,
action, proceeding or investigation, whether or not any Indemnified Person is a
party (collectively, “Actions”), arising out of or in connection with advice or
services rendered or to be rendered by any Indemnified Person pursuant to this
Agreement, the transactions contemplated hereby or any Indemnified Person’s
actions or inactions in connection with any such advice, services or
transactions (including, without limitation, any Liabilities or Expenses arising
out of the Registration Statement, the Prospectus Supplement or any Exchange Act
Report containing or allegedly containing any untrue statement of a material
fact or omitting to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading); provided that the Company will not be responsible to the
extent that Liabilities or Expenses of any Indemnified Person that are
determined by a judgment of a court of competent jurisdiction to have resulted
primarily from such Indemnified Person’s gross negligence or willful misconduct
(in which case any reimbursements made by the Company to an Indemnified Person
relating to such Liabilities or Expenses shall promptly be refunded to the
Company and such Indemnified Persons shall not be entitled to Contribution
hereunder.  The Company also agrees to reimburse each Indemnified Person for all
Expenses as they are incurred in connection with enforcing such Indemnified
Person’s rights under this Agreement (including, without limitation, its rights
under this Attachment A).

 

Upon receipt by an Indemnified Person of actual notice of an Action against such
Indemnified Person with respect to which indemnity may be sought under this
Agreement, such Indemnified Person shall promptly notify the Company in writing;
provided that failure so to notify the Company shall not relieve the Company
from any liability which the Company may have on account of this indemnity or
otherwise, except to the extent the Company shall have been materially
prejudiced by such failure.  The Company shall, if requested by Advisor, assume
the defense of any such Action including the employment of counsel reasonably
satisfactory to Advisor. Any Indemnified Person shall have the right to employ
separate counsel in any such action and participate in the defense thereof but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Person, unless: (i) the Company has failed promptly to assume

 

--------------------------------------------------------------------------------


 

the defense and employ counsel or (ii) the named parties to any such Action
(including any impleaded parties) include such Indemnified Person and the
Company, and such Indemnified Person shall have been advised by counsel that
there may be one or more legal defenses available to it which are different from
or in addition to those available to the Company; provided that the Company
shall not in such event be responsible hereunder for the fees and expenses of
more than one firm of separate counsel in connection with any Action in the same
jurisdiction, in addition to any local counsel.  The Company shall not be liable
for any settlement of any Action effected without its written consent, which
consent shall not be unreasonably withheld.  In addition, the Company will not,
without prior written consent of Advisor, which consent shall not be
unreasonably withheld, settle, compromise or consent to the entry of any
judgment in or otherwise seek to terminate any pending or threatened Action in
respect of which indemnification or contribution may be sought hereunder
(whether or not any Indemnified Person is a party thereto) unless such
settlement, compromise, consent or termination includes an unconditional release
of each Indemnified Person from all Liabilities arising out of such Action.

 

In the event the foregoing indemnity is unavailable to an Indemnified Person
other than in accordance with this Agreement, the Company shall contribute to
the Liabilities and Expenses paid or payable by such Indemnified Person in such
proportion as is appropriate to reflect (i) the relative benefits to the Company
and its stockholders, on the one hand, and to Advisor, on the other hand, of the
matters contemplated by this Agreement or (ii) if the allocation provided by the
immediately preceding clause is not permitted by the applicable law, not only
such relative benefits but also the relative fault of the Company, on the one
hand, and Advisor, on the other hand, in connection with the matters as to which
such Liabilities or Expenses relate, as well as any other relevant equitable
considerations; provided that in no event shall the Company contribute less than
the amount necessary to ensure that all Indemnified Persons, in the aggregate,
are not liable for any Liabilities and Expenses in excess of the amount of fees
actually received by Advisor pursuant to this Agreement.  For purposes of this
paragraph, the relative benefits to the Company and its stockholders, on the one
hand, and to Advisor, on the other hand, of the matters contemplated by this
Agreement shall be deemed to be in the same proportion as (a) the total value
paid or contemplated to be paid or received or contemplated to be received by
the Company or the Company’s stockholders, as the case may be, in the
transaction or transactions that are within the scope of this Agreement, whether
or not any such transaction is consummated, bears to (b) the fees paid or to be
paid to Advisor under this Agreement.

 

The Company also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to this Agreement, the transactions contemplated
hereby or any Indemnified Person’s actions or inactions in connection with any
such advice, services or transactions except for Liabilities (and related
Expenses) of the Company that are determined by a judgment of a court of
competent jurisdiction have resulted primarily from such Indemnified Person’s
gross negligence or willful misconduct in connection with any such advice,
actions, inactions or services.

 

The reimbursement, indemnity and contribution obligations of the Company set
forth

 

--------------------------------------------------------------------------------


 

herein shall apply to any modification of this Agreement and shall remain in
full force and effect regardless of any termination of, or the completion of any
Indemnified Person’s services under or in connection with, this Agreement.

 

--------------------------------------------------------------------------------


 

Approved Investor List

 

Satellite Asset Management

EBF Capital

Larry Bowman and Affiliates

MicroCapital

O33 Growth

Seligman

Ssquared Technology

CrossLink Capital

Fort Mason Capital

 

--------------------------------------------------------------------------------

 